Citation Nr: 1813747	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  16-01 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES


1.  Entitlement to service connection for residuals of a broken right ankle.

2.  Entitlement to service connection for a bilateral hearing loss.

3.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

Allen M. Kerpan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1950 to August 1951.

This matter comes before the Board of Veterans' Appeals (Board) following a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In a November 2013 rating decision VA denied entitlement to service connection for residuals of a broken right ankle.  In January 2014 the Veteran submitted copies of right ankle imaging studies.  While a September 1981 rating decision administratively denied entitlement to service connection for a right ankle disorder, the Veteran's service treatment records were not associated with his claims file until March 2013.  Hence, this appeal arises from the Veteran's August 1980 claim.  38 C.F.R. § 3.156 (c) (2017) (If VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.)

In May 2017 the Veteran and his son testified at a video teleconference hearing at Phoenix, Arizona before the undersigned.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran injured his right ankle and was hospitalized while on active duty in October 1950.

2.  Resolving reasonable doubt in the Veteran's favor residuals of a broken right ankle residuals are due to an in-service injury.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor chronic residuals of a broken right ankle were incurred inservice.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Given the decision to grant entitlement to service connection for residuals of a broken right ankle there is no need to address whether VA fulfilled its duties to notify and assist the appellant under the Veterans Claims Assistance Act of 2000.

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the examiner's knowledge and skill in analyzing the data, and the medical conclusion the examiner reaches.  The credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

Broken Right Ankle Residuals

The Veteran contends that he currently suffers from the residual effects of an in-service right ankle fracture as the result of a motor vehicle accident.  He testified that a military treatment facility in California misdiagnosed the fracture as a sprain in 1950, and simply wrapped the joint and released him from treatment.  The appellant has also testified that after deploying to Japan the ankle deteriorated to the point where he could not walk during training.

In June 1981, the Veteran wrote that in November or December 1950 he suffered an ankle injury in a motor vehicle accident and was treated at Port Huaneme Naval Station.  While stationed in Japan his ankle pain increased until he was no longer able to walk and was admitted to the overseas hospital in 1951.  The claimant has testified that while hospitalized he was advised that the ankle needed to be re-broken.  

In May 2017, the Veteran testified that after returning from deployment and after being discharged he sought private medical care in Tucson, Arizona at which time he was again advised that the ankle needed to be re-broken and reset to heal properly.  The Veteran testified that the re-breaking and resetting of the joint involved the placement of a stainless steel screw into his ankle.  X-ray imaging of record from 2014 confirms the presence of an orthopedic screw.  The radiographic imaging evidence verifying the installed fastener is consistent with the medical treatment described by the Veteran and supports his contention that the ankle was re-broken and reset to heal properly.

A review of the available service treatment records reveals that they are both illegible and incomplete.  Unfortunately, no other service treatment or personnel records are unavailable, and a March 2013 report from the National Personnel Records Center indicates that the Veteran's service records may have been destroyed by the records fire at that facility in July 1973.  Where service treatment records are presumed destroyed, the Board's obligation to explain its findings and to consider the benefit of the doubt rule is heightened.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

In this case, the Veteran clearly has a current right ankle disability.  VA treatment records from December 2012 and November 2015 consistently report ankle arthropathy.  VA treatment in May 2017 confirmed the Veteran's disorder as post internal fixation of remote medial malleolar fracture with Achilles enthesopathy.  The findings of both arthropathy and enthesopathy are consistent with the Veteran's description of the re-breaking of the joint, as well as the source of his reported persistent ankle discomfort.  They also satisfy the current disability requirement.

The Veteran is competent to report on in-service occurrences, areas and duties of assignment, procedures he received, hospitalizations, and medical history at the time of an examination.  Layno v. Brown, 6 Vet. App. 465 (1994)  The Board finds his testimony in these areas to be credible and probative.  The Board affords the Veteran the benefit of the doubt and finds the ankle injury occurred on active duty and satisfies the in-service event for service connection.

Although no medical provider has offered an opinion regarding the etiology of the Veteran's right ankle pain, the other medical evidence, x-ray imaging and the appellant's testimony provides sufficient competent evidence favoring the existence of a nexus between his current right ankle residuals and his active service.  

The Board finds that the weight of the competent and probative evidence is at least in equipoise to support a finding that the Veteran's current residuals of a broken right ankle are related to an event in- service.  As such, entitlement to service connection for broken right ankle residuals is granted.  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014). ("By requiring only an 'approximate balance of positive and negative evidence' . . ., the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding . . . benefits.").


ORDER

Entitlement to service connection for residuals of a right ankle fracture is granted.  


REMAND

Hearing Loss and Tinnitus

The Veteran contends that he suffered acoustic trauma during service as a result of his military occupational specialty with an ordnance unit, and due to in-service duties as an auto (wheeled vehicle) mechanic.  He also reported in-service noise exposure from "weapons, and artillery". See February 2016 Tucson Audiology Consult.

VA afforded the Veteran a VA audiological examination in April 2014.  The examiner states that he could not provide an opinion on etiology without resorting to speculation.  Unfortunately, the reason why speculation would be required is inadequate.  In this regard, if a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

Given that development of the hearing loss claim may impact resolution of the tinnitus claim, further development on that issue is in order as well.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all outstanding, pertinent treatment records from the Southern Arizona VA Health Care System, Tucson, Arizona since November 2013.  All records received should be associated with the claims file.  If the AOJ cannot locate these Federal records it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  Then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond. 

2.  Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of any bilateral hearing loss and tinnitus.  The audiologist must be provided access to the Veteran's VBMS and Virtual VA files, to include any pertinent electronic records.  The audiologist must specify in the report that the entire claims file, to include all evidence within the electronic file, was reviewed.  All appropriate audiological testing should be conducted.  The two disabilities should be addressed separately.

The examiner must address whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's bilateral hearing loss and tinnitus is related to acoustic trauma during his period of active duty service, to include due to duties with an ordnance unit and service as an auto mechanic.  The examiner is reminded that the absence of any documented in-service hearing loss is not necessarily fatal to a claim for service connection.

A complete, well-reasoned rationale must be provided for any opinion offered.  If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

3. The Veteran is hereby notified that it is his responsibility to report for any scheduled examinations and to cooperate in the development of the claims, and that the consequences for failure to report for the VA examinations without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4. After the development requested has been completed, conduct any further development indicated, including any additional development deemed warranted pertaining to the claims of entitlement to service connection for bilateral hearing loss and tinnitus.  Ensure that the examiner documented their consideration of all relevant records in Virtual VA or VBMS and that all medical reports and opinions are in compliance with the directives of this remand.  If any report is deficient in any manner, implement corrective procedures.

5. Thereafter, readjudicate both service connection issues.  If any benefit is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This specifically includes the submission of well-reasoned medical opinion evidence showing that that it is at least as likely as not that a hearing loss and tinnitus are related to service.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (2) (2012).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


